 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoma Baking Company and Teamsters Local UnionNo. 688. Case 14-CA-13835July 30, 1982DECISION AND ORDEROn October 27, 1980, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief to Respondent's excep-tions.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings,' and conclusions of theI In its exceptions, Respondent contends that no competent evidencewas presented that it meets the Board's jurisdictional standards. We findno merit in this contention. Thus, Respondent was a party in a priorBoard representation proceeding, Roma Baking Company, Case 14-RC-9176 (Decision and Direction of Election dated June 12, 1980). At thehearing in that case, Respondent, an employer engaged in both nonretailand retail sales, entered into stipulations that during the 12-month periodending December 31, 1979, a representative period, it purchased fromother employers engaged in commerce goods and services in an amountin excess of S50,000. Based thereon, the Regional Director for Region 14found that Respondent met both the Board's statutory and discretionarystandards for the assertion of jurisdiction. Although the Regional Direc-tor's decision was subsequently vacated upon withdrawal of the petition,we note that Respondent did not seek to contest the Regional Director'sfindings concerning the jurisdictional facts by filing a request for reviewof his decision nor does Respondent now argue that the Regional Direc-tor's findings with respect to those facts were erroneous or that changedcircumstances require a reexamination of those facts. Further, at theunfair labor practice hearing, Respondent's attorney stated that "for pur-poses of this hearing we are admitting [jurisdiction]." Moreover, jurisdic-tional allegations sufficient to bring Respondent within the Board's statu-tory and discretionary jurisdictional amount standards were contained inpar. 2(c) of the complaint. In its original answer to the complaint, whichset forth enumerated paragraphs corresponding to those of the complaint,Respondent answered the allegations of par. 2(c) by stating that it"admits the allegations of paragraph 4(c)." We note that the complaintcontains no par. 4(c). Thus, it appears that Respondent either intended toadmit the jurisdictional facts alleged in the complaint or that it filed nospecific answer to those allegations in which case, under Sec. 102.20 ofthe Board's Rules and Regulations, Series 8, as amended, such allegationsmay have been deemed to be admitted. Finally, we note that Respondentdid not attempt to amend its answer to deny the allegations of jurisdic-tion in the complaint until after the Administrative Law Judge had raisedthe matter at the hearing and, although the Administrative Law Judgeafforded Respondent the opportunity to support its amended answer bystating that he would consider any evidence offered by it to controvertthe jurisdictional findings in the prior representation case, Respondent in-troduced no such evidence. Accordingly, we find that the assertion of ju-risdiction here is proper.Respondent has alleged, in essence, that the Administrative LawJudge's resolutions of credibility are the result of bias. After careful ex-amination of the entire record, we are satisfied that this allegation is with-out merit. There is no basis for finding that bias and partiality existedmerely because the Administrative Law Judge resolved important factualconflicts in favor of the General Counsel's witnesses. As the SupremeCourt stated in N.L.R.B. v. Pittsburgh Steamship Company, 337 U.S. 656,659 (1949), "[T)otal rejection of an opposed view cannot of itself impugnthe integrity or competence of a trier of fact." Furthermore, it is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.263 NLRB No. 4Administrative Law Judge and to adopt his recom-mended Order, as modified herein.2The Administrative Law Judge concluded thatRespondent violated Section 8(a)(1) of the Act bydischarging Supervisor Robert Hoskins. We findmerit in Respondent's exceptions to the Adminis-trative Law Judge's conclusion.In our recent decision in Parker-Robb Chevrolet,Inc., 262 NLRB 402 (1982), we held that the pro-tection of the Act does not extend to supervisorswho are disciplined or discharged as a result oftheir participation in union or concerted activity.In so doing, we overruled DR W Corporation d/b/aBrothers Three Cabinets, 248 NLRB 828 (1980), onwhich the Administrative Law Judge relied in find-ing Hoskins' discharge unlawful, and similar casesto the extent those cases held that a violation is es-tablished when the discipline or discharge of super-visors is an "integral part" of an employer's patternof unlawful conduct directed against employees.Accordingly, we conclude, for the reasons fully setforth in Parker-Robb, that there is no basis for find-ing the discharge of Supervisor Hoskins unlawful.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Roma Baking Company, St.Louis, Missouri, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Interrogating its employees regarding theirunion sentiments.In sec. 11,A. of his Decision, the Administrative Law Judge inadvert-ently referred to "Imo" rather than "Supervisor lHokins" as having beenscheduled to work on May 26, 1980.In par. I(h) of his recommended Order, the Administrative LawJudge used the narrow cease-and-desist language, "in any like er relatedmanner." We have considered this case in light of the standards set forthin Hickmott Foods, Inc., 242 NLRB 1357 (1979), and have concluded thata broad remedial order is appropriate. Accordingly. we shall modify therecommended Order and use the broad injunctive language, "in anyother manner."We find that it will effectuate the purpose of the Act to require Re-spondent to expunge from its files any references to the unlawful layoffsof Michael Bantle, John Hoskins, and Joseph Pashia on May 15, 1980,and to notify them in writing that this has been done and that evidence oftheir unlawful layoffs will not be used as a basis for fiture personnel ac-tions against them.3 Member Jenkins concurs with his colleagues' dismissal of tie com-plaint with respect to Supervisor Hoskins, but does so for the reason thatno violation has been shown under the "integral part" or "pattern of con-duct" doctrine. See his concurring opinion in Parker-Robb Chevrolet, Inc.,supra.In accordance with his dissent in Olympic M.edical Corporartioi. 250NLRB 146 (1980) Member Jenkins would award interest ion the backpaydue based on the formula set forth therein.24 ROMA BAKING COMPANY(b) Issuing expressions of the futility of engagingin Ilnion activity to its employees.(c) Telling its employees they could quit, inorder to discourage their union activities.(d) Threatening its employees with layoff orplant closure if they are successful in obtainingunion representation.(e) Threatening its employees with changedworking conditions in reprisal for engaging inunion activities.(f) Discriminating against its employees by layingoff any of them for engaging in union activities.(g) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them under Section 7 of theNational Labor Relations Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Offer Michael Bantle, John Hoskins, andJoseph Pashia immediate and full reinstatement totheir former jobs or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make eachwhole in the manner described in the section of theAdministrative Law Judge's Decision entitled "TheRemedy" for any loss of pay or other benefits suf-fered by reason of their discriminatory layoffs onMay 15. 1980.(b) Expunge from its files any references to theunlawful layoffs of Michael Bantle, John Hoskins,and Joseph Pashia on May 15, 1980, and notifythem in writing that this has been done and thatevidence of their unlawful layoffs will not be usedas a basis for future personnel actions against them.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its St. Louis, Missouri, location copiesof the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 14, after being dulysigned by an authorized representative of Respond-ent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder ,f the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 14,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT question you regarding yourunion activities, sentiments, and feelings.WE WILL NOT say anything to you to indi-cate it is futile for you to engage in union ac-tivities.WE WILL NOT tell you you can quit yourjobs in order to discourage your union activi-ties.WE WILL NOT threaten to lay you off or toclose our plant because you engage in unionactivities or because you are successful in ob-taining a union to represent you.WE WILL NOT threaten to change yourworking conditions because you engaged inunion activities.WE WII.L NOT discriminate against you bylaying any of you off because you engage inunion activity.WE WILL NOT in any other manner interferewith, restrain, or coerce any of you becauseyou engage in, or refuse to engage in, any ofthe protected activities described above.WE WILL offer Michael Bantle, John Hos-kins, and Joseph Pashia immediate and full re-instatement to their former jobs or, if those po-25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitions no longer exist, to substantially equiva-lent positions, without prejudice to their se-niority or other rights and privileges previous-ly enjoyed, and WE WILL make each of themwhole for all loss of pay and other benefitssuffered as a result of their May 15, 1980, lay-offs, with interest.WE WILL expunge from our files any refer-ences to the unlawful layoffs of MichaelBantle, John Hoskins, and Joseph Pashia onMay 15, 1980, and WE WILL notify them thatthis has been done and that evidence of theirunlawful layoffs will not be used as a basis forfuture personnel actions against them.ROMA BAKING COMPANYDECISIONSTATEMENT OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard before me on July 30, 1980,1 at St. Louis,Missouri.Upon an original charge filed by Teamsters LocalUnion No. 688 (the Union), a complaint and notice ofhearing was issued by the Board's Regional Director forRegion 14 on July 3.The complaint alleges that Roma Baking Company(Respondent) violated Section 8(a)(1) of the NationalLabor Relations Act, as amended (the Act), by a varietyof independent activities including unlawful interroga-tion, expressing futility of union representation, unlawful-ly suggesting employees quit if they were unhappyworking for Respondent, and threatening employeeswith economic reprisals consisting of loss of employmentand undesirable changes in their working conditions ifthe Union became their bargaining representative, andthreatening to go out of business if the employees choseto be represented by a labor organization.An additional 8(a)(1) violation is alleged to have oc-curred when Respondent terminated the employment ofits supervisor, Robert Hoskins.Finally, the complaint alleges the layoff of employeesMichael Bantle, John Hoskins, and Joseph Pashia wasdiscriminatory and in violation of Section 8(a)(3) and (1)of the Act.Respondent filed a timely answer to the complaint.The answer admitted certain matters but denied the sub-stantive allegations and that it committed any unfairlabor practices.All parties appeared at the hearing. Each was repre-sented by counsel and was afforded full opportunity tobe heard, to introduce and meet material evidence, to ex-amine and cross-examine witnesses, to present oral argu-ments, and to file briefs. I have carefully considered thecontents of the briefs filed by counsel for the GeneralCounsel and Respondent's counsel.I All dates hereinafter are 1980 unless otherwise stated.Upon consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,I make the following:FINDINGS AND CONCI USIONSI. JURISDICTIONNo issue is raised as to jurisdiction or labor organiza-tion status. Based on the complaint allegations and Re-spondent's admissions, I find Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.11. THE At.LF.GED UNFAIR L ABOR PRACTICESA. The FactsThe following recitation of facts is a composite of rele-vant unrefuted oral testimony, supporting documents,and other undisputed evidence. Wherever material con-flicts exist, they are resolved. Not every bit of evidenceis discussed. Nonetheless, I have considered all of it to-gether with all arguments of counsel. Omitted matter isconsidered irrelevant or superfluous.In late April or early May, a group of Respondent'semployees met and discussed the possibility of union rep-resentation. Night-shift Supervisor Robert Hoskins2par-ticipated in such discussion. In early May, initial contactwas made with the Union. Supervisor Hoskins initiatedthis contact. He talked with a union representative. Su-pervisor Hoskins signed a union authorization card. Hetook blank authorization cards and solicited the signa-tures of Respondent's employees. Those who signed thecards returned them to Supervisor Hoskins.On May 14 Respondent's manager, William Jennings,spoke with Supervisor Hoskins upon Hoskins' arrival atwork. Jennings told Supervisor Hoskins that he heard hehad been talking about a union. The conversation contin-ued. Jennings said if a union came in, Respondent wouldexpect skilled labor.Supervisor Hoskins testified, also, that Jennings toldhim if he continued his union activity "nobody wouldhave a job, that they would just close the place up andeverybody would be out of work." Jennings denied everhaving made this statement.3I credit Supervisor Hos-kins. His testimony regarding the threat to close is con-sistent with testimony of Tammy Sullivan. Sullivan stillin Respondent's employ on the hearing date also testifiedthat Jennings told her and some other employees, onMay 16 or 17, "if the Union would come in that thedoors could be closed."Respondent argues Sullivan's testimony in this connec-tion was elicited by a leading question. I disagree. Therecord shows otherwise. Thus, the General Counselasked Sullivan to describe what occurred during a meet-ing among Jennings and a group of employees shortlyafter the alleged discriminatory layoffs. After founda-2 Hereinafter referred to as Supervisor Hoskins to distinguish him fromalleged discriminatee John Hoskins.I The threat of closure made to Supervisor Hoskins is not alleged as anunfair labor practice.26 ROMA BAKING COMPANYtional questions were answered by Sullivan, Respond-ent's counsel objected. Colloquy concerning the objec-tion ensued. The objection was overruled. Counsel forthe General Counsel then asked Sullivan the followinggeneral question: "What did Mr. Jennings say at thattime?" Sullivan spontaneously responded, "Bill (Jen-nings) had told us that if the Union would come in thatthe doors could be closed." Accordingly, I find Sulli-van's impromptu response was to a generalized question.Sullivan impressed me with her sincerity. With specificregard to their respective testimony concerning plantclosure, Sullivan's spontaniety contrasts with Jennings'self-serving denial. Testimony of current employees likeSullivan is entitled to considerable weight because it isnot likely to be false. Such testimony is adverse to anemployee's pecuniary interests. Shop-Rite Supermarket,Inc., 231 NLRB 500 (1977); Georgia Rug Mill, 131NLRB 1304, 1305 (1961), modified other grounds 308F.2d 89 (5th Cir.). Upon the foregoing, I find that a dayor two after the May 15 layoff Jennings made the plantclosure remark to Sullivan and some other employees.That remark is consistent with the one attributed to Jen-nings on May 14. Thus, for background purposes, I findJennings told Supervisor Hoskins that Respondent couldclose the business during their May 14 conversation.Because Sullivan's testimony described above is, atleast in part, inherently consistent with that of Supervi-sor Hoskins and because Hoskins, in some respects, wasuncontradicted in his description of the May 14 conver-sation, I adopt Hoskins' narration as my factual findings.Thus, I find Jennings also asked Supervisor Hoskins howmany employees signed authorization cards. SupervisorHoskins answered that 11 employees did so. He said thateach employee solicited did actually sign a card. Jen-nings asked "what do you expect to gain out of it?" Su-pervisor Hoskins responded, "Well, the people aren'thappy with their working conditions around here." Theconversation concluded when Jennings said he wouldreport to Respondent's owner, Edward Imo, what heknew of the employees' union activity. Also, Jenningsopined that Imo would be unhappy and there would behard feelings.4Jennings admitted he reported to Imo that union activ-ities were in progress. The entire content of their con-versation is absent from the record. However, it is un-controverted that Imo and Jennings immediately spoketo Respondent's attorney by telephone. They discussedwhether or not Respondent employed individuals under18 years of age. How the topic was initiated, and bywhom, is obscure. In any event, Jennings told the attor-ney he knew some employees were under 18 years old.The attorney indicated a state law existed prohibiting op-eration of power equipment by individuals younger than18.Later, on May 14, Jennings spoke with the individualsworking on the night shift. In attendance were allegeddiscriminatees Bantle, John Hoskins, and Pashia and em-ployee Harold Batson. Supervisor Hoskins was among4 Neither Jennings' plant closure remark made to, nor his interrogationof, Supervisor tloskins is alleged as an unfair labor practice. Presumably,that evidence was adduced to support the General Counsel's claim of un-lawful motivation and for backgroundthem. It is admitted that Jennings asked the employeeswhat they thought they would gain from their union ac-tivity. Jennings suggested the employees should thinkabout what they were doing. He admitted he said that ifthe Union came in and if Respondent would be requiredto pay wages for skilled labor, it would expect skilledlabor.Bantle testified Jennings told the employees at theMay 14 meeting if they did not like their jobs they couldquit. Jennings testified he could not recall whether ornot he made that statement. Nonetheless, Jennings ad-mitted "it's possible" he said it. Bantle's testimony, ingeneral, was direct and forthright. His narration of whatoccurred during the May 14 meeting was more compre-hensive and precise than Jennings'. Accordingly, I creditBantle's account. Thus, I find that on May 14 Jenningstold the employees if they did not like their jobs theycould quit.The General Counsel requested Supervisor Hoskins tofurther describe the events at the May 14 meeting. Su-pervisor Hoskins was asked, "did he [Jennings] ever sayanything concerning employees losing their jobs or quit-ting or anything like that?" Over Respondent's objection,Supervisor Hoskins responded to Jennings "if the placedid go union, he didn't expect it to even go as far as avote. That if the place did go union he would close upthe bakery part and just make pizza shells." I have con-sidered the leading character of this question by theGeneral Counsel. In other circumstances, SupervisorHoskins' answer might be of diminished probative value.However, I have weighed that answer against the stacca-to, bare self-serving denials of Jennings. I have alreadynoted Jennings was equivocal regarding this conversa-tion. Thus, I am persuaded Supervisor Hoskins' testimo-ny is probative. His reply was couched in more explicitterms than used in the General Counsel's question. Thetotality of these circumstances provides a basis for myreliance upon Supervisor Hoskins' testimony in connec-tion with the alleged expression of futility of employeerepresentation.Bantle and John Hoskins testified that Jennings toldthem if the Union came into the plant the employeeswould have to go to bakers' school. I credit their testi-mony. As earlier noted, Jennings admitted referring toRespondent's expectation skilled labor would be theresult of having to pay union wages. The implication ofsuch a comment is that attendance at baker's schoolwould be a consequence of unionization. Moreover, Jen-nings was not explicitly asked to deny he precisely toldthe employees they would have to go to bakers' school ifthe Union came in. Instead, Jennings merely was asked"did you threaten anybody with being forced to acceptunwanted changes in their working conditions if theywere members of a union?" Jennings replied, "Not at all,sir." Upon the foregoing, I find it probable Jennings ac-tually said unionization would lead to the employees'going to bakers' school. In assessing the relative witnesscredibility on this issue, it is noted that when Bantle tes-tified he was once again in Respondent's employ. As pre-viously observed, testimony of current employees is enti-tled to considerable weight. This precept is especially27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrue as to Bantle inasmuch as he is one of the alleged dis-criminatees. Having once been terminated for what hebelieves to be unlawful reasons he has even more reasonto be apprehensive concerning his testimony if it werefalse.Supervisor Hoskins also spoke at the May 14 meet-ing.6 Supervisor Hoskins complained he was not beingtreated fairly; the Union would protect everyone's job;Respondent would not be allowed to make changes inworking conditions. Particularly, Supervisor Hoskinssaid that now that the Union was involved, Respondentcould not alter his method of wage payment from hourlyto salary as Jennings had proposed at some earlier time.Also, Supervisor Hoskins told the employees of some un-identified union benefits and explained why he thoughtthe employees should become union members.The meeting ended when Jennings said he would haveto speak to Imo. He added Imo would be unhappy whenhe learned of the union activity and that if the placewent union, he would have to go by union rules andsome people might be laid off.Later during the same shift, Jennings again met withthe night-shift employees. Again, Supervisor Hoskinswas present. Jennings reported he would have to lay offBantle, John Hoskins, and Pashia. Jennings said theywere too young to work there. Jennings ascribed this de-cision to a discussion with Respondent's attorney. Ac-cording to Jennings, Respondent's attorney had advisedthat the layoff was necessary to protect Respondent. (Itis undisputed that the three employees identified forlayoff had operated certain power equipment.) Supervi-sor Hoskins testified without contradiction on this pointthat Jennings again asked the employees what they ex-pected to gain from their union activity. Also, Jenningstold the employees if they wanted to go union, Respond-ent would have to go by union rules and he (Jennings)would lay some people off.On May 15, when the night shift began, Bantle, JohnHoskins, and Pashia were laid off by Jennings. Supervi-sor Hoskins was present. Jennings told the employeestheir layoff was because they were too young to workon the machines. Each employee was told to check backa week later to see if work was available for them.Bantle and Pashia complied and were offered immediateemployment in jobs requiring no machine operating.These two were actually reemployed in the new posi-tions 2 weeks after their layoffs. Supervisor Hoskinsasked Jennings whether Sullivan, who was 17 years old,would also be laid off. Jennings responded Sullivanwould also be laid off.As indicated above, Sullivan testified that Jenningsmet with a group of day-shift employees a day or twoafter the May 15 layoff. I have already credited Sulli-van's testimony that Jennings told the employees if theUnion came into the Company, the doors could bes Jennings testified as to what Supervisor Hoskins is supposed to havesaid. That testimony is uncontroverted. I adopt Jennings, version. To theextent this is contrary to my earlier findings that Jennings was not as reli-able a witness as others, it is proper to partially credit Jennings. A trierof fact is not required to believe the entirety of a witness' testimony.Maximum Precision Metal Products, Inc., Renault Stamping Ltd., 236NLRB 1417 (1978).closed. Additionally, Sullivan credibly testified that Jen-nings said if he was going to pay out money for baker'sschool, he wanted bakers and that some of the employeeswould be laid off.Supervisor Hoskins had been employed a total of 4years. His service was broken. At first, he worked ap-proximately 9-10 months. Then he quit. Two weeks laterhe returned to work. Four months after that he quit. Hewas absent for 3 months and then returned. Thereafter,his service was continuous.There is background evidence upon Respondent'sunion sentiments. Approximately I year before the in-stant hearing, Supervisor Hoskins and Imo talked aboutunions. At that time, there was a strike in the bread in-dustry. Some of Respondent's employees were engagedin casual conversation concerning the strike. It was sug-gested that they, too, strike. Imo told Supervisor Hoskinsif he heard anything more about a strike he would getrid of whoever talked about it.The second background conversation occurred 4-5months before the instant hearing. Supervisor Hoskinswas engaged in an argument with another employee.The subject of their discussion is unclear. SupervisorHoskins testified, without contradiction, that Imo toldhim, "I don't want to hear anymore talk about a strike ornothing. If I hear anything about a strike, I will get ridof the people. If anybody ain't happy here, they can justquit now."In approximately March or April, Supervisor lHoskinsasked Jennings for a vacation late in May or June. Jen-nings said, "O.K. Let me know." Some time during theweek of May 19, Supervisor Hoskins again asked for hisvacation. This time he spoke with Imo. Imo denied therequest. Imo said that Supervisor Hoskins had to be"crazy" asking for the vacation after all the trouble hestarted. During his conversation, Imo referred to Super-visor Hoskins as an "alley rat." According to SupervisorHoskins, Imo said if it cost $100,000 he would get evenwith him for what he did. Supervisor Hoskins testifiedImo said he had ways of getting even with people likehim. Imo's version is slightly different. He admitted re-ferring to spending $100,000 but did so by saying hewould spend that amount rather than give SupervisorHoskins the vacation. I credit Supervisor Hoskins' ver-sion. His was more comprehensive and inherently con-sistent than Imo's. Imo's testimony, generally, was lessdirect and candid, and more selective.Respondent's employees customarily were paid onFriday. Supervisor Hoskins normally had Friday as aday off. Nonetheless, on Friday, May 16, SupervisorHoskins visited Respondent's plant to pick up his check.On May 18, Supervisor Hoskins had been scheduled towork. His wife called and said he was sick. On May 19,Supervisor Hoskins did not work due to illness.Supervisor Hoskins worked on May 20, 21, and 22. OnMay 21, Supervisor Hoskins spoke with Jennings. Howthe conversation started is obscure. Supervisor Hoskinscommented that Respondent had laid off his son, allegeddiscriminatee John Hoskins. He asked why Respondentwould not lay him (Supervisor Hoskins) off also. Jen-nings admitted asking why Supervisor Hoskins started28 ROMA BAKING COMPANY"this thing." Supervisor Hoskins speculated Imo wouldbe mad if he (Supervisor Hoskins) would ask for unem-ployment compensation. Jennings retorted, "don't youthink he's (Imo) mad now?"Jennings said he had to speak with Imo concerning therequest for layoff.The next day, May 22, Supervisor Hoskins workedonly approximately 50 minutes. Apparently, he becameenraged during an altercation with another employee.Jennings sent him home.On Friday, May 23, Supervisor Hoskins reported forhis check. He spoke with Jennings. They discussed Su-pervisor Hoskins' requests for layoffs and vacation. Jen-nings told Supervisor Hoskins he could not lay him offbecause Respondent's attorney advised Respondent couldbe in trouble. Nonetheless, Jennings asked for the layoffproposal to be reduced to writing. Supervisor Hoskinsprepared a handwritten note, dated May 24, requestingunemployment compensation "without trouble and aweek's vacation." He gave the document to Jennings,who rejected both requests.Supervisor Imo was scheduled to work May 26. Hetook ill on May 24. On May 26, his wife called Respond-ent and reported he was ill. On May 28 he visited hisphysician. The record does not establish whether Re-spondent had a clear policy regarding extended absencesfor sickness. However, Supervisor Hoskins obtained anote from his doctor. The note relates, "unable to workMay 25-May 29 due to intestinal virus." This note wasnever presented to Respondent.Supervisor Hoskins visited Respondent's premises onMay 28, the day of the doctor's visit. His uncontradictedtestimony reflects he spoke with Jennings. He told Jen-nings he would not come to work the rest of the weekbecause of his illness. According to Supervisor Hoskins,Jennings responded, "O.K. fine. Let me know when youare better."On May 30, Supervisor Hoskins visited Respondent'spremises to pick up his check. He spoke to Jennings. Jen-nings said, "As far as I'm concerned, you quit." Supervi-sor Hoskins protested he did not quit and was ready toresume work. Jennings repeated Respondent consideredhim no longer employed. Apparently, there was no dis-cussion on this day between the two regarding theUnion, Supervisor Hoskins' illness, or his request forlayoff and vacation. There is no evidence SupervisorHoskins visited Respondent's premises thereafter.B. Analysis1. The independent 8(a)(1) violationsThere are seven separate allegations that Respondentengaged in conduct proscribed by Section 8(a)(1). Theseallegations, contained in complaint paragraphs 5(a)-(g),will be discussed, seriatim, below.Complaint paragraph 5(a) alleges Respondent unlaw-fully interrogated employees regarding their union senti-ments on May 14. The critical fact is undisputed. Thus, itis admitted that Jennings asked the assembled night-shiftemployees what they thought of, or expected to gainfrom, their union activity.In assessing the evidence relating to the instant issue, Imust determine whether the alleged unlawful activityreasonably tends to have a proscribed effect. Hanes Hoi-sery, Inc., 219 NLRB 338 (1975); Impact Die Casting Cor-poration, 199 NLRB 268, 271 (1972). The test is objec-tive. Employees' perceptions of what they heard andtheir reactions are irrelevant. El Rancho Market, 235NLRB 468, 471 (1978). The foregoing are the guidingprinciples in my resolution of each of the alleged inde-pendent 8(a)(l) violations.The General Counsel contends the May 14 meetingwas pervaded by Jennings' antiunion expressions. TheGeneral Counsel argues an employer commits unlawfulinterrogation when it questions its employees about theirreasons for supporting a union. Respondent submits thisremark of Jennings was privileged free speech. Respond-ent claims the evidence shows Supervisor Hoskins wasable to, and did, present a rebuttal on behalf of theUnion. Additionally, Respondent argues the facts do notsupport the General Counsel's claim that Jennings' injurywas attended by any threat or coercion.As stated in Paceco, a Division of Fruehauf Corporation,237 NLRB 399, 399-400 (1978): ". ..an interrogationof an employee's union sympathies or his reasons for sup-porting a union need not be uttered in the context ofthreats or promises in order to be coercive. The probingof such views, even addressed to employees who haveopenly declared their prounion sympathies ...is coer-cive." Thus, I find Respondent's position untenable.It is true Jennings did not literally ask the employeesto tell him why they wanted a union or why they en-gaged in union activity. Nonetheless, I conclude askingthem what they expected to gain from such activity ef-fectively requires disclosure of (I) their personal affili-ation and sympathies, and (2) explanation of the reasonsfor their activity and interest. An employer is not free torequire such revelations directly or indirectly. To do schas a coercive impact. ITT Automotive Electrical ProductsDivision, 231 NLRB 878 (1977). Upon the foregoing, Ifind the General Counsel has sustained his burden ofproving the instant allegation. No further proof of addi-tional threats or other proscribed conduct is necessary.I shall find below that Jennings threatened employeesat the May 14 meeting with economic reprisal, as al-leged. In such a context, Jennings' request that the em-ployees explain how they expected to benefit from theirunion activity is, a fortiori, unlawful. The Board, inFayette Cotton Mill, 245 NLRB 428 (1979), left undis-turbed an administrative law judge's observation that thePaceco rationale dictates a finding of violation in circum-stances where the instant question is attended by threatsof economic reprisal. Thus, I conclude the entire atmos-phere engendered by Jennings at the May 14 meetingprovides further basis for finding the subject questionviolative of Section 8(a)(l).In complaint paragraph 5(b) it is alleged Respondentunlawfully expressed to employees the futility of unionrepresentation. The unlawful remark is attributed to Jen-nings during his May 14 meeting with employees.Respondent argues that the General Counsel producedno evidence that Jennings told the employees it was29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfutile to be represented by a labor organization. Literally,that is true. However, Respondent apparently miscon-ceives the thrust of this allegation. Thus, the GeneralCounsel argues that the credited accounts of Bantle andSupervisor Hoskins support this allegation. I have cred-ited their testimony that, on May 14, Jennings told theemployees they could quit if they did not like their jobsor were not happy with them. Also, I have found Jen-nings said, if they went union, he (Jennings) did notexpect it to even go as far as a vote. This remark wasfollowed by a threat to close the shop. The GeneralCounsel contends the totality of these remarks present afrustrating view of pursuit of union activity. I agree.The combined effect of Jennings' words has the tend-ency to impress employees with a feeling their union ac-tivities would be fruitless. When Jennings said the em-ployees could quit if they are not happy he, in effect, in-dicated union activities are not consistent with continuedemployment at Respondent. Next, he indicated the unionactivities would be short-lived by saying he did not thinkthe matter would go as far as a vote. Finally, Jenningsissued the direct threat to close if the organizational ef-forts were successful.The combined effect of Jennings' words, in my view,creates a not-too-subtle expression of the frustrating andfutile results of the employees' organizing activity. TheAct expressly excepts from free speech protection ex-pressions containing threats of reprisal or force or prom-ises of benefit. Even though such statements may becouched as expressions of opinion, they are unlawful iftheir reasonable tendency is coercive in effect. Interna-tional Paper Company, Inc., 228 NLRB 1137, 1141 (1977).In Woodline, Inc., 233 NLRB 97, 100 (1977), it wasfound that an employer unlawfully suggested the futilityof selecting a union as collective-bargaining representa-tive by telling the employees the employer could holdthe union up in court for as long as the employerwanted. That remark was coupled with a threat to close.The case at bar is analogous. Jennings' suggestion thatorganizational efforts might not reach the voting stagewas combined with a threat to close. That context clear-ly signals to the employees that their statutory right tomake a ballot choice might be foreclosed by Respondent.Even assuming Jennings referred to the vote in isolation,I conclude such a comment itself implies futility of con-tinuation of the employees' exercise of the rights guaran-teed in the Act. Jennings' words imply Respondentwould take such action as would prevent or impede theemployees' ability to make a selection regarding repre-sentation. I conclude such implication conveys futility inthe exercise of Section 7 rights.Upon the foregoing, I conclude the record contains apreponderance of evidence to prove the instant allega-tion.Complaint paragraph 5(c) alleges that Section 8(a)(1)was violated when Jennings told the employees theycould quit if they were not happy. Respondent's briefdoes not seriously contest that Jennings made the com-ment. Instead, Respondent claims this is another exampleof Jennings' exercise of the Act's Section 8(c), freespeech, rights. I disagree.If viewed in isolation, a remark telling employees theycould quit if they are not happy might be lawful. How-ever, the context in which such a statement is made isimportant. It gives expression and meaning to the words.Admittedly, the May 14 meeting was held by Jennings todiscuss the union activity. I have already found that hemade other antiunion comments. (See discussion regard-ing complaint par. 5(b), supra.) In such a context, thesubject remark constitutes "a veiled threat" violative ofthe Act. Markle Manufacturing Company of San Antonio,239 NLRB 1353, 1354 (1979). Arguably, the Markle caseis distinguishable. There, employees were told they couldquit if they did not like their employer's collective-bar-gaining proposals. Herein, Jennings' statement was relat-ed to employee dissatisfaction with their jobs. The dis-tinction is not significant.In Markle, the Board explicated the vice inherent in asuggestion that employees could quit. Specifically, theBoard observed such remarks result in an "impressionthat management considers continued employment in-compatible with engaging in Union activities." 239NLRB at 1354. I conclude that meaning inescapably isderived from Jennings' words. I find those words aretantamount to apprising the listener that Respondent be-lieves there is mutual inconsistency of union activitiesand employment tenure. Accordingly, I find there ismerit to the allegations of complaint paragraph 5(c).In complaint paragraph 5(d) Respondent is chargedwith having unlawfully threatened employees with lossof employment if they continued their union activities.Respondent, on credibility grounds, argues such a threatwas not proved. Specifically, Respondent claims Super-visor Hoskins is not credible because his testimony as tothe threat was presented in response to a leading ques-tion.The character of Supervisor Hoskins' testimony is dis-cussed supra, in section II,A. I have concluded more reli-ance should be placed upon Hoskins' manner of narrationthat the leading nature of the question put to him bycounsel for the General Counsel. Thus, I have foundJennings did threaten to close the shop. Other evidenceforms the predicate for the subject allegation. Thus, theGeneral Counsel's brief notes the following elements insupport of the alleged threat of loss of employment:(1) Jennings told the employees if they did not liketheir jobs they could quit. I have already found thisstatement contains an implied threat of discharge.(2) Jennings' threat to close the plant if the Unionwere selected as the employees' bargaining representa-tive. That remark is discussed above and also will befound below to constitute a separate violation of Section8(a)(l).(3) Jennings terminated the May 14 meeting by sayingthat if Respondent went union some employees might belaid off. There is no evidence that Jennings proffered anyfactual basis for such a remark. Without such potentialjustification, it is unlawful to tell employees they mightbe laid off in the event their organizing efforts are suc-cessful. Ohio Valley Graphic Art. Inc., 234 NLRB 493(1978); Civic Center Sports, Inc., 206 NLRB 428 (1973).30 ROMA BAKING COMPANYRespondent, in complaint paragraph 5(e) is chargedwith having violated Section 8(a)(1) by threatening em-ployees with forced acceptance of unwanted changes intheir working conditions because of their union activities.The basis of this allegation is Jennings' statement, onMay 14, that the employees would have to go to bakers'school if the Union came in. I have found Jennings madesuch a statement.The record contains no direct evidence to establishsuch school attendance was "unwanted" by the employ-ees. However, the surrounding circumstances create suchan implication. Thus, the record reflects the absence of apreexisting policy by which Respondent sent employeesto the school. In this backdrop, Jennings' reference tothe school reasonably creates an impression that morestringent qualifications would be imposed for job reten-tion.A supervisor's similar announcement was held unlaw-ful in Whiting Corporation, 188 NLRB 500, 505 (1971). InWhiting, contrary to the employer's former liberal testingpolicy, a requirement that welding tests would be admin-istered every 6 months if a union won an election washeld to violate Section 8(a)(1). There, as herein, thestatement was made in an organizational framework. Iconclude this comment of Jennings reasonably tends toimpart a threat of reprisal. As such, it is proscribed bySection 8(a)(l).It is alleged, in complaint paragraph 5(f), that Re-spondent threatened to discharge employees if they suc-ceeded in obtaining union representation. This allegationemanates from Jennings' discussion with day-shift em-ployees on or about May 16. As noted, Jennings told theemployees some of them would be laid off if Respondentwas going to pay out money for bakers' school.No extended discussion or analysis is necessary to re-solve this allegation. Clearly, a threat of layoff condition-ed upon the results of organizational efforts is violativeof Section 8(a)(1). Accordingly, I find there is merit tothis allegation.Finally, Respondent is alleged to have violated Section8(a)(1), in complaint paragraph 5(g), when Jennings toldthe employees if the Union came in the doors could beclosed. There is no hidden meaning to this remark. It di-rectly attributes the potential for closing the plant to theresults of the employees' exercise of Section 7 rights. Re-spondent argues there is a distinction between Jennings'use of the word could, instead of would, when he referredto closing the plant. Respondent suggests a failure ofproof in that the complaint alleges Jennings used theword would. In other circumstances, this distinctionmight be valid. Herein, however, I disagree with Re-spondent.It is true that generally an employer freely may com-municate to his employees his general views. "He mayeven make a prediction as to the precise effects he be-lieves unionization will have on his company." N.L.R.B.v. Gissel Packing Co., Inc., 395 U.S. 575, 616 (1969). Suchpredictions must be phrased carefully and based on ob-jective facts "to convey an employer's belief as to de-monstrably probable consequences beyond his control orto convey a management decision to close, alreadymade."Thus, an employer may not disguise in terms of eco-nomic predictions a veiled threat of what it will do of itsown volition. It is not contended that Respondent haddecided to close at any time prior to Jennings' comment.It is not asserted that Jennings referred to such economicconsequences as made his prediction probable. Thus,even if Respondent's distinction were viable, the recordis not susceptible to a conclusion that Jennings' statementconcerning plant closing constitutes a permissible predic-tion."It is a clear violation of the Act for an employer tothreaten to close its place of business if its employeeschoose representation by a union." N.L.R.B. v. BuckhornHazard Coal Corporation, 472 F.2d 53, 55 (6th Cir. 1973)."Such a reference to a threatened closure has uniformlybeen considered the type of interference with an organiz-ing campaign whose effects are severe and linger onafter they had been made." Axton Candy and TobaccoCompany, 241 NLRB 1034, 1035 (1979).Upon the foregoing, I find that, on or about May 16,Respondent unlawfully threatened employees with plantclosure if they selected the Union to represent them.2. The layoffsResolution of the May 15 layoffs of Bantle, Pashia,and John Hoskins is governed by the following legalprinciples.The General Counsel must prove certain elements toestablish his prima facie case of discrimination. Those ele-ments are (a) that the affected employee had engaged inactivity protected by the Act, (b) the employer hadknowledge of that activity, (c) the adverse personnelaction imposed upon the employee was motivated byunion animus, and (d) that the discipline had the effect ofencouraging or discouraging membership in a labor orga-nization. The General Counsel has the burden of provinghis case by a preponderance of the evidence. Gonic Man-ufacturing Co., Div. of Hampshire Woolen Co., 141 NLRB201, 209 (1963).Respondent admits the layoffs. In defense, it contendsthe layoffs were necessitated by compliance with statelaw. It is uncontradicted that the three laid-off employ-ees were under the legal age established for operation ofpower equipment. It is unquestioned that each of themactually engaged in such operations. Thus. this case pre-sents the classic dilemma of discerning Respondent's mo-tivation for dismissing employees where there is, on theone hand, just cause for the termination; and, on theother, an abundance of union animus. Such hostility isdemonstrated by the variety of independent 8(a)(l) con-duct which I have found violated the Act.Recently, in Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980), the Board enunciated atwo-part causation test applicable to cases such aspresent herein. The Board followed the test of causalityapplied by the Supreme Court in Mt. Healthy City SchoolDistrict Board of Education v. Doyle, 429 U.S. 274 (1977).Initially, the General Counsel bears the burden ofmaking a prima facie showing that the protected conductof the affected employees was a motivating or substantialfactor in the employer's decision to discipline (or in this31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase to lay off) an employee. Once this is accomplished,the burden of proof shifts to the employer to demon-strate by a preponderance of the evidence it would havereached the same decision even in the absence of theprotected conduct. Wright Line, Inc., supra.There is ample evidence to show the three laid-off em-ployees were engaged in protected activity. They signedauthorization cards and were engaged in discussion ofthe efficacy of unionization.As to employer knowledge, the dialogue between Jen-nings and the employees at the May 14 meeting showsJennings was fully aware of the activity and the senti-ments of the employees. Moreover, Jennings evinced Re-spondent's hostility toward unionization by making thevarious unlawful remarks to the employees during thatmeeting.Coincidence in protected activity and adverse person-nel actions against employees is a strong factor support-ing an inference of unlawful motivation. McGraw-EdisonCompany v. N.L.R.B., 419 F.2d 67 (8th Cir. 1969);N.L.R.B. v. Harry F. Berggren & Sons, Inc., 406 F.2d239, 245 (8th Cir. 1969), cert. denied 396 U.S. 823. Theevidence shows the three subject employees were laidoff on the day following Jennings' antiunion discussionwith them. During the May 14 discussion, Jennings didnot allude to their age. It was only after he consultedwith Imo and Respondent's attorney that Jennings an-nounced the employees' age was a factor. The precipi-tous intrusion of this element supports the General Coun-sel's cause.The age factor takes on further significance. Evidence,not discussed heretofore, shows Respondent was notconcerned with the age of its employees until their overtunion activity. Thus, John Hoskins testified without con-tradiction that he had been frequently warned in the pastto be careful when working around the power equipmentbecause he was too young to be working with them. Iconsider the apparent delay by Respondent to complywith the state labor law supports an inference that itshurried attempt to comply was motivated by unlawfulconsiderations.Further, I conclude the layoffs reasonably have theproscribed effect of discouraging employee union activi-ty. Those layoffs, having occurred only I day after Jen-nings spoke to the employees and at the height of theirunion activity, surely signaled to other employees the po-tential risks of freely expressing union sympathies. This isprecisely the inhibiting effect against which the Act isdesigned to afford protection.Upon the foregoing analysis, I conclude the GeneralCounsel has established the existence of the requisiteprima facie case of discriminatory layoffs imposed uponBantle, Pashia, and John Hoskins.I turn now to the analysis of Respondent's defense tothe Bantle, Pashia, and John Hoskins layoffs. For Re-spondent to prevail, the evidence must show that thesethree employees would have been laid off even if theyhad engaged in no protected activity. I conclude the de-fense evidence does not sufficiently prove Respondent'scontentions.Respondent's reliance upon child labor laws is only su-perficially appealing. I conclude, however, that defenseis a contrivance to provide integrity to the defense. I ampersuaded the following factors negate the validity ofRespondent's claims:(a) Respondent delayed its adherence to the local laborlaws. John Hoskins' uncontroverted testimony regardingwarnings to be careful while engaged in machine oper-ations reveals Respondent's awareness of the law's agelimits for such operations months before the Union'sadvent. No evidence was adduced to show Respondentconsidered transferring the underage employees fromtasks which entailed operation of power equipment orlaying off any of those, or indeed other, employeesbefore the Union came on the scene.(b) The record shows Bantle, Pashia, and John Hos-kins were treated in a disparate manner. Sullivan wasalso underage. She worked on the day shift. She had notparticipated in the May 14 discussion among Jenningsand the night-shift employees. Sullivan was not laid off.Instead, Sullivan was transferred to another job. Thattransfer occurred some days after the alleged discrimina-tory layoffs.I consider the failure to lay off Sullivan contemporane-ously with the three alleged discriminatees materially de-tracts from Respondent's assertions in its defense. If Re-spondent, as it claims, found the layoffs were necessaryto comply with the labor laws, no proof has been ad-duced to justify the failure to take that action as to Sulli-van, who also had engaged in some operation of powerequipment.That Sullivan was later transferred to other work doesnot aid Respondent. As noted, the three alleged discri-minatees were told to check back to see if there wouldbe other positions they could fill. The record as a whole,especially the presence of the conduct found violative ofSection 8(a)(l), impels only little reliance upon the sug-gestion that alternative job possibilities strengthens Re-spondent's position. Most impressive is the very differentways of Respondent's handling those alternative posi-tions between Sullivan, on the one hand, and Bantle,Pashia, and John Hoskins on the other. Respondent's ac-tivity tends to underscore the alleged discriminatorycharacter of the layoffs. Sullivan is distinguishable fromthe alleged discriminatees by virtue of her absence fromovert participation in protected activity. In that posture,Sullivan was retained at work. Sullivan was not subject-ed to layoff before being shifted to another position. Incontrast, the three employees whose union sympathieswere known to Respondent were precipitously laid off.It was only after they suffered their layoffs that alterna-tive work was found for them. The time elapsed betweenthe layoffs and Sullivan's transfer is irrelevant.It is logical to presume if Respondent had not beenmotivated by a desire to discourage union activity, itwould have treated Bantle, Pashia, and John Hoskins asit did Sullivan. The failure to do so persuades me there islittle probative value to Respondent's reliance on the ul-timate placement of Bantle and Pashia into different jobsfrom which they had been laid off.(c) The layoffs coincided with overt union activity. Asalready noted, Respondent was well aware that underageemployees engaged in operations of power equipment 432 ROMA BAKING COMPANYmonths before the layoffs. The delay in rectifying thissituation is unexplained. Instead, the decision to lay offemanated directly from the conversation by which Jen-nings reported the union activity to Imo and Respondentobtained legal advice.It is true there is no direct evidence that Imo and Jen-nings were told the existence of union activity shouldprecipitate layoffs or other personnel actions. Neverthe-less, it is equally true there is no evidence that any lay-offs had been contemplated before Imo was notified ofthat union activity. The logical conclusion is that Re-spondent grasped upon the presence of a valid reason tolay off as a response and reaction to the union activity.Thereafter, Respondent's action was swift. The layoffsoccurred the very next workday.Respondent argues that the record shows no disparatetreatment toward Bantle, Pashia, and John Hoskins. Insupport, Respondent observes Sullivan, too, signed aunion authorization card. She was not laid off. Relianceon these facts is misplaced. There is no evidence Re-spondent knew Sullivan had signed a card during timesmaterial to this issue. Conversely, the three laid-off em-ployees' sympathies were made known to Respondentduring the May 14 meeting Jennings had with them.(d) The background evidence reflects Respondent'shostility toward unionization. Thus, about a year beforethe instant hearing, Imo said he would get rid of whoev-er talked about a strike. Several months later, Imo cau-tioned he did not wish to hear strike talk and threatenedto "get rid of the people" if such discussion came to hisattention.Upon all the foregoing, I conclude Respondent has notsustained its burden of proving the layoffs of Bantle,Pashia, and John Hoskins would have occurred absenttheir union activity. Accordingly, I find their layoffs dis-criminatory in violation of Section 8(a)(3) and (1) of theAct.3. Supervisor Hoskins' dischargeThe General Counsel contends Supervisor Hoskins'discharge was "an integral part of a pattern of conductaimed at penalizing employees for their union activitiesand ridding the plant of union adherents."Respondent asserts this discharge was imposed becauseSupervisor Hoskins failed to report for work withoutprior notice. Respondent admits Supervisor Hoskins wasthe initiator of the union activity and its most vigorousproponent. Nonetheless, Respondent argues the recorddoes not establish the requisite pattern of penalizing em-ployees for union activities. See DR W Corporation, d/b/aBrothers Three Cabinets, 248 NLRB 828 (1980).Supervisor Hoskins became ill on May 24. On May 26,his wife telephoned Respondent to report his absence.Supervisor Hoskins did not report for work that week.However, after going to his doctor on May 28, Supervi-sor Hoskins visited Respondent's premises. There, heorally advised Jennings he would be absent from workthe balance of that week, through May 30. Jennings toldSupervisor Hoskins to let him know when be felt better.Even assuming the existence of a preexisting call-inpolicy (which I have noted the record does not reveal)applicable to Supervisor Hoskins, the above events re-flect Respondent's approval of, or at least acquiescencein, the extended absence. Thus, in view of Respondent'sadmitted knowledge of Supervisor Hoskins' union activi-ty and its other unlawful conduct. I conclude the Gener-al Counsel has established a prima facie case that the dis-charge was unlawful and had undertones of hostilitytoward Respondent's employees engaging in protectedactivity.I also conclude Respondent's approval of SupervisorHoskins' absence makes material inroads upon its burdenof proving Supervisor Hoskins would have been dis-charged for the claimed infraction of attendance rules.On the whole, I find the preponderance of evidenceshows Supervisor Hoskins' discharge was grounded uponhis union activity and a desire to interfere with the Sec-tion 7 rights of Respondent's employees.Robert Hoskins' supervisory status is admitted. Thus,it must be determined whether the instant circumstanceswarrant extension of the Act's protection to him. Super-visors generally are not accorded the protection of theAct. L & S Enterprises. Inc.. 245 NLRB 1123 (1979);Nevis Industries, Inc.., d/b/a Fresno Townhouse, 246NLRB 1053 (1979); Stop and Go Foods, Inc., 246 NLRB1076 (1979).Nonetheless, the Board and courts have held that dis-crimination directed against a supervisor does comprise aviolation of the Act where such conduct infringes uponthe statutory rights of employees. Talladega Cotton Fac-tory, 106 NLRB 295 (1953), enfd. 213 F.2d 209 (5th Cir.1954). This protection applies where such discriminationis an integral part of an employer's scheme of striking atits employees, through a supervisor's discharge, for theirengaging in protected activities or to discourage themfrom engaging in such activities. DR W Corporation,supra; Donelson Packing Co.. Inc. and Riegel ProvisionCompany, 220 NLRB 1043 (1975): F4ADA of Oklahoma,Inc., 216 NLRB 750 (1975); Fairview Nursing Home, 202NLRB 318 (1973).If there is evidence sufficient to warrant a finding thatthe "employer's conduct, as a whole, including theaction taken against its supervisors, was motivated by adesire to discourage union activities among its employeesin general .." (DRW Corporation, supra, 248 NLRBat 829) the Board has found there exists a pattern of con-duct directed to coercing employees in the exercise oftheir Section 7 rights. The underlying rationale for sucha conclusion was expressed by a Board majority thus:The Employer has "intentionally created an atmosphereof coercion in which employees cannot be expected toperceive the distinction between the employer's right toprohibit union activity among supervisors and their rightto engage freely in such activity themselves." (248NLRB at 829.)Where there is no evidence of a tainted motive in dis-charging a supervisor, that conduct will not be unlawfulif its tendency to interfere with employee rights is "com-paratively slight, and the employer's conduct is reason-ably adapted to achieve legitimate ends." N.L.R.B. v.John Brown, et al.. d/b/a Brown Food Store. et al., 380U.S. 278, 287-288 (1965). See also Texas Gulf SulphurCompany, 163 NLRB 88 (1967); National Freight, Inc.,33 DECISIONS OF NATIONAL LABOR RELATIONS BOARD154 NLRB 621 (1965); Sibilio's Golden Grill, Inc., 227NLRB 1688 (1977).Respondent's asserted reason for the discharge of Su-pervisor Hoskins is patently false. There are two basesfor this conclusion. First, Respondent claims SupervisorHoskirns was discharged because he absented himselfwithout calling in. However, the credited evidence re-futes that position. Thus, Jennings was orally advised onMay 28 by Hoskins of the latter's illness and anticipatedabsence. Jennings acknowledged he understood and ap-proved it by saying, "O.K. fine, let me know whenyou're feeling better."Second, the evidence reflects Respondent varied itsreasons for the discharge. Such "shifting" reasons areevidence of discrimination. Skaggs Pay Less Drug Store,188 NLRB 784, 786 (1971); Georgia Rug Mill, 131 NLRB1304, 1305-07 (1961). Respondent's defense that the dis-charge was assertedly as discipline for a breach of at-tendance rules is different from the reason given Supervi-sor Hoskins by Jennings. Thus, on May 30, Jennings toldSupervisor Hoskins that he could no longer work for Re-spondent because Hoskins "quit." I consider these con-tradictory reasons seriously detract from Respondent'sclaim of legitimacy to its actions.Support for a finding of unlawful conduct "is aug-mented [when] the explanation of the [employer's con-duct] offered by the Respondent [does] not stand upunder scrutiny." N.L.R.B. v. Bird Machine Company, 161F.2d 589, 592 (Ist Cir. 1947).The record contains the following evidence relevant toa determination whether a pattern of conduct existsherein which was designed to coerce employees in theexercise of their Section 7 rights. That evidence follows.(a) The "background" evidence discussed above re-flects Respondent harbored animosity against union ac-tivity.(b) Respondent immediately responded to the overtunion activity by engaging in the conduct found hereinto constitute independent violations of Section 8(a)(l) ofthe Act.(c) Respondent exhibited hostility and antipathytoward Supervisor Hoskins' role in union activities.Thus, Imo, in effect, told Supervisor Hoskins the latter'sunion activity was reprehensible when Imo said he be-lieved Supervisor Hoskins was "crazy" to pursue his va-cation request after all the "trouble" that SupervisorHoskins started. Also, Jennings testified to Respondent'shostility against Supervisor Hoskins. Thus, Jennings ad-mitted he asked Supervisor Hoskins why he started theunion activity and rhetorically asked Supervisor Hoskinswhether he (Supervisor Hoskins) did not think Imo wasalready angry over Supervisor Hoskins' conduct.(d) Virtually every employee knew of Supervisor Hos-kins' role in the organizational efforts. The record showsRespondent's day and night shifts consisted of approxi-mately 13 employees. Supervisor Hoskins obtained signa-tures of 11 of them on authorization cards. In Jennings'presence, Supervisor Hoskins was vocal on behalf of theUnion during the May 14 meeting with the night-shiftemployees. These circumstances provide a ready sourcefor setting an example for the employees. Surely, anyaction taken against Supervisor Hoskins would come tothe attention of all the employees.Where, as here, the asserted reasons for SupervisorHoskins' discharge are an apparent fabrication designedto exonerate Respondent from its unlawful conduct, ele-ments (a)-(d), above, considered with the record as awhole, are impressive reflections of a continuing patternof conduct designed to react against the employees'union activities and coerce them from further pursuit.Supervisor Hoskins' discharge occurred 2 full weeksafter the apex of union activity, the 8(a)(3) layoffs, andthe independent 8(a)(1) conduct. Also, the discharge fol-lowed by I week Respondent's offers to return Bantleand Pashia to work at different jobs. Conceivable, thischronology tends to favor Respondent. However, I con-clude they bear little impact upon the presence of an un-lawful pattern of conduct.A realistic assessment of the facts indicates the laid-offemployees had been already impressed by the lesson Re-spondent desired to convey. The damage was done. Al-though Respondent somewhat recanted, the coerciveeffect of the layoffs and separate 8(a)(1) conduct lin-gered. No evidence was adduced to show SupervisorHoskins provided Respondent with any basis whatsoeverfor discipline until he became ill. Moreover, the illnessfirst became known virtually contemporaneously withthe return of Bantle and Pashia; and, at first, SupervisorHoskins' wife telephoned Respondent to advise of his ini-tial absence. Thus, there is no real hiatus in the sequenceof events which I consider combine to form an unlawfulpattern of conduct.Arguably, DR W Corporation is distinguishable fromthe case at bar. In DR W, the employer announced to theemployees that its supervisor was discharged because hehad been a union "instigator." Herein, there is no evi-dence that Respondent expressly said anything to its em-ployees which connected Supervisor Hoskins' dischargewith his union activities. I consider this difference notmaterial. Indeed, the fact that Respondent informs em-ployees that a supervisor is laid off or discharged be-cause of his union activities is irrelevant to the issue ofthat supervisor's termination. Cf. Texas Gulf SulphurCompany, supra.It is clear the Board's finding of violation regardingthe supervisor's discharge was not principally based, inDR W, on the announcement to employees. The Board'sincisive analysis in DR W indicates its holding was basedon the existence of other unlawful conduct which pre-sented an unlawful atmosphere of coercion. The series ofevents effectively created an unlawful pattern of con-duct.Examples to employees of what might happen to themif they persist in the exercise of statutory rights need notbe explicit. Such examples may be derived by implicationfrom surrounding circumstances. In the present case, Re-spondent has not sustained its burden of showing a legiti-mate reason for discharging Supervisor Hoskins. In suchcircumstances, it is reasonable to conclude, as I havedone, the discharge is part of Respondent's program ofcoercion of its employees. The unlawful effect of such adischarge, in this context, is inherent in the conduct. It is34 ROMA BAKING COMPANYa silent, yet eloquent, sign to the employees that there isa potential peril involved in pursuing their statutoryrights.Upon all the foregoing, I find that Supervisor Hoskins'discharge on May 30 constitutes a violation of Section8(aXI) of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWI. Roma Baking Company is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Teamsters Local Union No. 688 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent unlawfully interrogated employees re-garding their union sentiments on May 14, 1980, in viola-tion of Section 8(a)(1) of the Act.4. Respondent unlawfully expressed to employees thefutility of union representation on May 14, 1980, in viola-tion of Section 8(a)(1) of the Act.5. Respondent interfered with, restrained, and coercedits employees in violation of Section 8(a)(1) of the Acton May 14, 1980, when it told them they could quit ifthey were not happy.6. Respondent unlawfully threatened employees in vio-lation of Section 8(a)(1) of the Act when, on May 14,1980, it threatened them with the loss of employment bytelling them they could be laid off if Respondent wentunion.7. Respondent interfered with, restrained, and coercedits employees in violation of Section 8(a)(1) of the Acton May 14, 1980, by threatening them with reprisalswhen it told them they would have to go to bakers'school.8. Respondent, on May 16, 1980, interfered with, re-strained, and coerced its employees in violation of Sec-tion 8(a)(1) of the Act by threatening to lay off employ-ees.9. Respondent, on May 16, 1980, interfered with, re-strained, and coerced its employees in violation of Sec-tion 8(a)(I) of the Act when it threatened to close itsplant if the Union came in.10. Respondent discriminated against its employees inviolation of Section 8(a)(3) and (1) of the Act by layingoff its employees Michael Bantle, John Hoskins, andJoseph Pashia on May 15, 1980.11. Respondent interfered with, restrained, and co-erced its employees in violation of Section 8(a)(1) of theAct by discharging Supervisor Robert Hoskins on May30, 1980.12. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent violated Section 8(a)(3)and (1) of the Act in a variety of ways, I shall recom-mend it cease and desist from engaging in such conductin the future and affirmatively take such action as willdissipate the effect of its unfair labor practices.Because the layoffs of Bantle, John Hoskins, andPashia have been found unlawful, the Order shall requireRespondent to offer each of them fill and immediate re-instatement to his former or substantially equivalent posi-tion of employment, without prejudice to the seniority orother rights and privileges possessed by each; and tomake each of them whole for any loss of earnings hemay have suffered as a result of the discrimination bypayment of a sum equal to that which each would haveearned, absent the discrimination, to the date of Re-spondent's offer of reinstatement. Loss of earnings shallbe computed as prescribed in F. W. Woolworth Company,90 NLRB 289 (1950). plus interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977). The factthat Bantle, John Hoskins. or Pashia might still be under-age for machine operations at the time the offers of rein-statement required hereunder are made is not an impedi-ment to the recommended Order. Satisfactory alternatepositions should be offered to them. Southern Tours, Inc.,and Gulf Coast Motor Lines. Inc., 167 NLRB 363, 380(1967). In any event, the nature of the job offered is amatter for the compliance stage of these proceedings.Sure-Tan, Inc. and Surak Leather Co., 234 NLRB 1187(1978).Inasmuch as I have found Supervisor Hoskins' May 30discharge was in violation of Section 8(a)(1) of the Act,the Order shall require Respondent to offer him full andimmediate reinstatement to his former or substantiallyequivalent job, without prejudice to his seniority orother rights and privileges (Production Stamping, Inc.,239 NLRB 1183. 1184, 1193-94 (1979); Barnes and NVobleBookstores. Inc., 233 NLRB 1326 (1977)) and to makehim whole for any loss of earnings he may have sufferedas a result of the discrimination (DR W Corporation,supra, the remedy section) by payment of a sum equal tothat which he would have earned, absent the unlawfulactivity to the date of Respondent's offer of reinstate-ment. Loss of earnings shall be paid with interest, andcomputed as prescribed in F W. Woolworth Company,Isis Plumbing & Heating Co., and Florida Steel Corpora-tion, supra.The General Counsel has requested issuance of abroad remedial order "because the violations foundherein come in the context of a Union organizing cam-paign, and therefore go to the very heart of the Act."The Board, in Hickmott Foods, Inc., 242 NLRB 1357(1979), stated, "where ... it can be further shown that aRespondent, either previous to or concurrently with (themisconduct) engaged in other severe conduct ...abroader order may be warranted. Thus, repeat offendersand egregious violators of the Act would be subject tothe traditional Board remedy for conduct which requiresbroad injunctive relief."35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo evidence was presented herein to reflect that Re-spondent has a proclivity to violate the Act. I havefound no authority subsequent to Hickmott Foods, norhas any been cited, to indicate that the mere existence ofan organizational campaign is sufficient to warrant abroad proscriptive order. Accordingly, the GeneralCounsel's request is denied. Instead, the Order hereinshall require Respondent to refrain from, in any like orrelated manner, interfering with, restraining, and coerc-ing its employees in the exercise of their Section 7 rights.[Recommended Order omitted from publication.]36